This judgment was affirmed by the Superior Court. The horse was attached and holden in custody of the law, to secure the eventual payment of the debt, and the replevin bond came in place of the horse, and nothing but an actual payment of the judgment or a release from the creditor could discharge said bond.
In the case of Webster v. Price, it was adjudged on a writ of error, at Hartford September Superior Court, A. D. 1773, that the replevin bond came in place of the property distrained *262or attached, and that the bondsman had no alternative but to pay the damage, or return the property, where the original taking or distraining was lawful.